Name: 2003/616/EC: Commission Decision of 11 August 2003 approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (Text with EEA relevance)
 Type: Decision
 Subject Matter: European construction;  animal product;  Asia and Oceania;  agricultural policy;  agricultural activity;  tariff policy
 Date Published: 2003-08-26

 Important legal notice|32003D06162003/616/EC: Commission Decision of 11 August 2003 approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (Text with EEA relevance) Official Journal L 214 , 26/08/2003 P. 0036 - 0037Commission Decisionof 11 August 2003approving on behalf of the European Community amendments to the Annexes to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(Text with EEA relevance)(2003/616/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(1), as amended by Decision 1999/837/EC(2), and in particular Article 3, third paragraph thereof,Whereas:(1) Council Decision 2002/957/EC of 28 November 2002 on the conclusion of an Agreement in the form of an Exchange of Letters concerning the amendment to the Annexes to the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products(3), provided for the possibility of recognising the equivalence of the New Zealand certification systems for fresh meat and meat-based products and for other animal products.(2) The Joint Management Committee for the Agreement (the Committee), at its meeting on 27 and 28 February 2003, issued a recommendation concerning the determination of equivalence of certification systems for the following animal products: animal casings, hides and skins, pet food, bones and bone products, processed animal protein, blood and blood products, lard and rendered fats, raw materials for feedingstuffs, pharmaceutical or technical use and products obtained from poultrymeat. As a result of this recommendation it is appropriate to amend Annex V to the Agreement.(3) The Committee at that same meeting issued further recommendations concerning amendments of certain Annexes to the Agreement to take account of changes in the administrative structure of the responsible authorities and the contact point of New Zealand, and of changes relating to New Zealand legislation. The Committee also recommended amendment of Annex V with respect to BSE-related measures in accordance with the current legislation of both Parties.(4) Those amendments should be approved on behalf of the Community.(5) The measure provided for in this Decision is in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Pursuant to the recommendations made by the Joint Management Committee established under Article 16 of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products the amendments to Annexes II, V and X to the said Agreement are hereby approved on behalf of the European Community. The text of the Agreement in the form of an Exchange of Letters, including the amendments to the Annexes to the Agreement, is attached to this Decision.Article 2The Director-General for Health and Consumer Protection is hereby empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Article 3This Decision shall apply from the first day of the month following the month in which New Zealand notifies the Commission in writing that its internal procedures for the approval of the amendments referred to in Article 1 have been completed.Done at Brussels, 11 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 57, 26.2.1997, p. 4.(2) OJ L 332, 23.12.1999, p. 1.(3) OJ L 333, 10.12.2002, p. 13.